POWERS, Justice,
concurring.
I agree the district court was without “jurisdiction,” albeit on a different ground.
QUESTIONS OF JURISDICTION
Jurisdiction is a comprehensive word having several distinctions. One of the most basic is a distinction between subject-matter jurisdiction — the power to hear and determine a general class of cases to which a particular case belongs — and a power to hear and determine a disputed issue within the particular case itself. See Honea v. Gra*178ham, 66 S.W.2d 802, 804 (Tex.Civ.App.1934); City of El Paso v. Madero Development, 803 S.W.2d 396, 399 (Tex.App.—El Paso 1991, writ denied); Bullock v. Briggs, 623 S.W.2d 508, 511 (Tex.App.—Austin 1981, writ ref'd); 21 C.J.S. Courts § 10 (1990); 20 Am.Jur.2d Courts § 55 (1995). When a trial court lacks subject-matter jurisdiction, the proper decision on appeal is to declare that fundamental error and dismiss the action, reversing the trial court judgment if necessary without further consideration of the particular case. Id.
The majority proceed on a different theory. They decide whether the trial court erroneously determined an issue in the particular case while deferring, as unnecessary to decide, the question of whether the trial court possessed subject-matter jurisdiction. This theory and manner of proceeding is not something within our power to do as an appellate court. If the trial court lacked subject-matter jurisdiction, we acquire none on appeal because “the whole proceeding” in the trial court “is null and void.” Honea, 66 S.W.2d at 803; see Haynes v. Rippetoe, 203 S.W.2d 628, 629 (Tex.Civ.App.—Eastland 1947, writ ref'd n.r.e.). Lacking subject-matter jurisdiction on appeal, we cannot decide whether the trial court’s determination of an issue within a particular case is erroneous or not, such as the trial-court determination in this instance that P.R.I.D.E. failed timely to file its suit for judicial review.
The force of the foregoing rules is augmented in the present case. P.R.I.D.E.’s petition sets forth a purported statutory cause of action by which the trial court is required to review and decide the legal correctness of a decision emanating from the Commission, an administrative agency within the executive department of state government. “A proceeding of this type is a special one brought under statutory power to enforce a statutory cause of action in derogation of the common law, and there can he no presumption of [subject matter] jurisdiction.” Mingus v. Wadley, 115 Tex. 551, 285 S.W. 1084, 1089 (1926) (emphasis added).
For the reasons given below, I conclude the applicable statutory and constitutional provisions do not invest a district court with power to hear and determine P.R.I.D.E.’s purported cause of action. And because the issue affects the Commission and others that are or may be involved in like proceedings before the Commission, I believe it doubly necessary in the public interest to decide the question of subject-matter jurisdiction, even were we not bound to do so by the authorities cited above.
SUBJECT-MATTER JURISDICTION IN THE PRESENT LITIGATION
It is axiomatic that unless a valid statute confers the power, a district court is powerless to review, for legal correctness, an action taken by an administrative agency, save in instances where it is alleged that the action injured the plaintiff in a constitutionally protected interest, in violation of constitutional requirements. See, e.g., Firemen’s & Policemen’s Civil Service Comm’n v. Blanchard 582 S.W.2d 778, 778-79 (Tex.1979); Stone v. Texas Liquor Control Bd., 417 S.W.2d 385, 385-86 (Tex.1967). P.R.I.D.E. makes no constitutional claim. The issue reduces to whether a valid statute confers upon the district court a power to review and award relief respecting the final decision of the administrative law judge in this case.

Contested Cases in the Commission.

The Workers’ Compensation Act (Labor Code Title 5, Subtitle A) establishes two different kinds of adjudicative proceedings within the Commission. Tex. Labor Code Ann. §§ 401.001 et seq. (West 1996) (the Act). The first involves disputes arising from claims for compensation or death benefits resulting from injury or death suffered by an employee covered by the Act. These disputes are resolved informally, where possible, through benefit-review conferences or arbitration. If not resolved informally, these disputes are adjudicated through contested cases conducted by a hearing officer in the Commission’s Division of Hearings. The hearing officer’s decision is subject to administrative appeal to the Commission’s appeals panel. See Act §§ 410.169, .202-.205.
The second kind of adjudicative proceeding within the Commission encompasses all other disputes arising under the Act — disputes that are not claims for compensation or death *179benefits. A dispute of this kind is decided through contested cases conducted by an administrative law judge employed by the State Office of Administrative Hearings. When the controversy involves extra-hazardous employment determinations under section 411.049, medical-dispute controversies under section 413.031 (as in the present ease), or the assessment of administrative penalties under section 415.034, the administrative law judge is empowered to render a final decision adjudicating the controversy. In all other contested eases conducted by an administrative law judge, he or she issues a proposal for decision by Commission members. See Act § 402.073(a)-(e).

Judicial Review of Contested-Case Decisions in the Commission.

The Act provides for judicial review of appeals-panel decisions in contested cases involving claims for compensation or death benefits under Subchapter G of the Act. Act § 410.251. The Act also prescribes the applicable procedure for and manner of judicial review in such cases. They are akin to an ordinary civil suit, with certain important qualifications, in which factual issues are determined by a judge or jury according to a preponderance of the evidence introduced in the court proceeding. See Act §§ 410.301-.306.
With respect to final decisions of administrative law judges employed by the State Office of Administrative Hearings, the Act authorizes suits for the judicial review of those decisions when they involve determinations of extra-hazardous employment or the imposition of administrative penalties. See Act §§ 411.049, 415.034. The Act contains no similar provisions authorizing judicial review of an administrative law judge’s final decision, as in the present case, adjudicating a medical-dispute controversy under section 413.031.1 And without a statutory provision of that kind, the district court was without subject-matter jurisdiction in the present case in which P.R.I.D.E. claims a right to sue for judicial review of an administrative law judge’s final decision made under section 413.031.

Statutes That Do Not Create a Statutory Cause of Action and Resulting Jurisdiction.

P.R.I.D.E. contends section 410.255 of the Act creates subject-matter jurisdiction in the district court. It does not. That statute provides that for “all issues other than” those pertaining to claims for compensation or death benefits, “judicial review shall be conducted in the manner provided for judicial review of a contested case under” the provisions of the Administrative Procedure Act pertaining to substantial-evidence review. Act § 410.255 (emphasis added). The purpose of this statute is self-evident as indicated by the literal language — it is to invoke the judicial procedures and limited scope of review associated with substantial-evidence review as opposed to judicial review by trial de novo. See Administrative Procedure Act (A.P.A.), Tex. Gov’t Code Ann. §§ 2001.174, .175 (West 1997). That is to say, judicial review is confined to the agency record, limited to questions of law, and directed at whether the plaintiff has been prejudiced by any of the legal errors specified in section 2001.174(2)(A)-(F) of the A.P.A. The purpose of section 410.255 of the Workers’ Compensation Act is to state “the law under which review is sought,” and thus to limit accordingly the scope of review allowed the district court. A.P.A. § 2001.172. Section 410.255 applies, of course, to contested cases in which an administrative law judge issues a final decision under section 411.049 (extra-hazardous employment) and § 415.034 (administrative penalties) because judicial review is au*180thorized in those instances. These statutes demonstrate the legislature’s capacity to provide for judicial review when that body so intends.
P.R.I.D.E. suggests next that section 2001.171 of the A.P.A. creates the right of judicial review and the subject-matter jurisdiction necessary for the district court to decide the case. See A.P.A. § 2001.171 (West Supp.1997). We have previously rejected this contention. See, e.g., Employees Retirement Sys. of Tex. v. Foy, 896 S.W.2d 314, 316 (Tex.App.—Austin 1995, writ denied); Southwest Airlines v. Texas High-Speed Rail Auth., 867 S.W.2d 154, 158 (Tex.App.—Austin 1993, writ denied). Perhaps a further word is in order.
Section 2001.171 declares that a “person who has exhausted all administrative remedies ... and who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter.” A.P.A. § 2001.171. Generously construed, this language would empower an administrative agency to create district-court jurisdiction simply by electing to conduct a particular proceeding with the trial-type features set out in sections 2001.051-.417 of the A.P.A. See id. §§ 2001.051-.417. This cannot have been the legislature’s intention because many agency proceedings are not reviewable at all by a court owing to the separation-of-powers doctrine embodied in the Texas Constitution. See, e.g., Gerst v. Nixon, 411 S.W.2d 350 (Tex.1966); Chemical Bank & Trust Co. v. Falkner, 369 S.W.2d 427 (Tex.1963); Davis v. City of Lubbock, 160 Tex. 38, 326 S.W.2d 699 (1959). The implication against such a literal interpretation is also necessary owing to the ambiguities inherent in the definition of a “contested case” set out in the A.P.A., which is “a proceeding ... in which the legal rights, duties, or privileges of a party are to be determined by a state agency after an opportunity for adjudicative hearing.” A.P.A. § 2001.003(1). This definition “bristles with undefined terms: ‘proceedings,’ ‘legal rights,’ ‘determined,’ and ‘adjudicative hearing,’ ” resulting in an uncertainty exacerbated by the passive verb phrase “are to be determined.” Robert W. Hamilton & J.J. Jewett, III, The Administrative Procedure and Texas Register Act: Contested Cases and Judicial Review, 54 Tex. L.Rev. 285, 286 (1976). The authors note that the ambiguity “invites potentially serious consequences by ushering an unknown and indeterminate number of agency proceedings into the contested case category.” Id. at 289. By incorporating the ambiguity and resulting uncertainty into section 2001.171, that section renders itself incapable of conferring subject-matter jurisdiction upon the Travis County district courts under the separation-powers-doctrine and established rule that the legislature must give consent to sue the state in explicit language demonstrating a clear intention to do so. See City of LaPorte v. Barfield, 898 S.W.2d 288, 291 (Tex.1995). For these reasons, section 2001.171 of the AP.A. cannot reasonably be construed as creating the right to sue for judicial review — and subject-matter jurisdiction in the district court — whenever an administrative agency chooses to decide a controversy through contested-case procedures.
For the reasons given above, I conclude the district court lacked subject-matter jurisdiction. I therefore concur on that ground alone in the dismissal of P.R.I.D.E.’s cause of action.

. The Commission’s rules recognize that not all cases in which an administrative law judge, employed by the State Office of Administrative Hearings, is authorized to make a final decision are subject to judicial review. Title 28 of the Texas Administrative Code, section 148.22, provides that a party dissatisfied with a final decision rendered under section 411.049, 413.031, or 415.034 may seek judicial review "as provided by the Act. If judicial review is authorized by the Act, such review will be in accordance with the” A.P.A. See 28 Tex. Admin. Code § 148.22(i) (West 1996). The conditional language used in this section would be unnecessary if all final decisions rendered under that section were subject to judicial review. Compare 28 Tex. Admin. Code § 143.5(d), (e) (assuming right to judicial review); 28 Tex. Admin. Code § 145.23(h) (using absolute language to describe right to judicial review).